Citation Nr: 1133984	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable evaluation prior to August 6, 2010, for residuals of a fractured left fifth metatarsal.  

3.  Entitlement to a rating in excess of 10 percent beginning August 6, 2010, for residuals of a fractured left fifth metatarsal.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from October 1961 to September 1962, and service in the National Guard and Army Reserves from March 1957 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case in July 2010 for further evidentiary development.  The issues at that time included entitlement to service connection for bilateral hearing loss.  A rating decision in March 2011 granted service connection for that disability.  The record does not reflect that the Veteran has disagreed with either the rating or the effective date that was assigned.  Therefore, no issue relating to bilateral hearing loss is currently before the Board.  

The rating decision dated in April 2011 is internally inconsistent with the effective date of the assignment of the increased rating to 10 percent for the Veteran's service-connected residuals of a fractured left fifth metatarsal.  In the Decision portion of title page of the rating decision and on the rating sheet, the RO assigns an effective date of August 16, 2010.  However, in the RO's Reasons for Decision, the RO states that the effective date of the increase to 10 percent for the Veteran's service-connected residuals of a fractured left fifth metatarsal is August 6, 2010, the date of the examination that showed an increase in the Veteran's service-connected left foot disorder.  Accordingly, the Board finds that the date assigned by the RO for the increased rating to 10 percent for the Veteran's service-connected residuals of a fractured left fifth metatarsal is August 6, 2010, and has captioned the appeal as to this issue as noted on the title page of this decision.  

The issue concerning service connection for tinnitus is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The evidence shows that prior to November 4, 2009, the Veteran's residuals of a fractured left fifth metatarsal produced no more than mild overall impairment.  

2.  The evidence shows that beginning November 4, 2009, the residuals of a fractured left fifth metatarsal produced moderate overall impairment.  


CONCLUSIONS OF LAW

1.  Prior to November 4, 2009, the criteria for a compensable evaluation for residuals of a fractured left fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

2.  For the period of November 4, 2009, to August 6, 2010, the criteria for a 10 percent evaluation, but no more, for residuals of a fractured left fifth metatarsal have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

3.  From August 6, 2010, the criteria for a rating in excess of 10 percent for residuals of a fractured left fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's increased rating claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The July 2007 letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has also provided the Veteran with medical examinations addressing the current severity of his left foot disability.  38 C.F.R. § 3.159(c)(4).  The Board finds the September 2007 and August 2010 VA examinations of the feet, with an addendum in September 2010, to be adequate for evaluation purposes.  The VA examiners reviewed the Veteran's claims file, discussed the history of his service-connected 

left foot disorder, conducted an examination of the Veteran, elicited information from the Veteran concerning the functional aspects of his disability, and provided a rationale for opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Service connection for the Veteran's residuals of a fractured left fifth metatarsal was granted by a January 1980 rating decision and a noncompensable evaluation was assigned under Diagnostic Code 5284, effective from June 6, 1979.  A rating decision in May 2008 denied an increased rating.  The Veteran filed a timely notice of disagreement in July 2008 and perfected the appeal in May 2009.  Subsequent to the Board's July 2010 remand, a rating decision in April 2011 increased the rating to 10 percent, effective from August 6, 2010.  

The Veteran's service-connected residuals of a fractured left fifth metatarsal are evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent evaluation is assigned for moderate impairment due to a foot injury.  For moderately severe impairment, a 20 percent rating is warranted.  A 30 percent rating is assigned for severe impairment due to foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The Veteran underwent a VA compensation examination in September 2007.  He reported his left foot symptoms as daily pain at the fracture site that was present even while sitting, but was worse with weightbearing.  The foot pain limited his walking to no more than one fourth mile; he avoided any activity that involved prolonged standing or walking.  He indicated he had lost two days from work over the past year due to the disability.  The Veteran's only treatment for the disability was occasional Tylenol or ibuprofen, which helped somewhat.  He denied using special shoes or inserts.  On examination, the Veteran's gait was normal, with no limp or use of assistive device.  There was a hallux valgus deformity of the left foot, with no tenderness over the first metatarsophalangeal joint.  There was mild tenderness over the fifth left metatarsal, but no deformity was noted.  No tenderness over either arch or heel was noted, and there was no pain on manipulation of either forefoot.  There was a large callus on the medial plantar aspect of the left great toe which the examiner attributed to the hallux valgus deformity.  There was also a plantar wart on the head of the second left metatarsal.  The Achilles tendons aligned symmetrically over the calcaneus, bilaterally.  X-rays of the left foot showed the healed fracture with residual inferolateral angulation at the fracture site.  

Although the examiner did not characterize the functional impairment due to the residuals of the fractured left fifth metatarsal, the Board finds that the clinical findings noted by the examiner, as well as the limitations imposed on the Veteran's daily activities as reported by the Veteran constitute no more than mild overall impairment.  The disability required only occasional use of over-the-counter medication, and the Veteran lost minimal time from work due to the disability.  The greatest impact was in restricting prolonged standing or walking.  The minimal abnormal clinical findings and the functional limitations reported by the Veteran do not constitute moderate impairment, as required for a 10 percent rating.  

At his Board hearing in November 2009, the Veteran testified that his foot disability had worsened since the September 2007 examination.  He stated that he could walk only 50 feet without stopping to rest due to pain.  He also indicated that he could not wear certain shoes because his feet would swell.  The Veteran stated that he saw a private physician for his foot.  But he has provided no identifying information, despite the RO's request in July 2010, pursuant to the Board's remand.  No treatment reports regarding the left foot disability are available.  

The Veteran underwent another VA compensation examination in August 2010.  He reported that the pain in his left foot was now more or less constant, rating it as 6/10.  He indicated that the foot was occasionally weak and occasionally stiff.  The Veteran denied any swelling, but stated that there was easy fatigability and lack of endurance.  He reported that his symptoms were present at rest, on standing, and on walking; walking more than 100 feet or standing more than 15 minutes was painful.  He continued to use over-the-counter medication with benefit.  He did not report having any flare-ups.  He did not use an ankle brace, corrective shoes, or a cane to walk.  The Veteran stated that the foot disability affected his daily activities, but he indicated that the foot minimally affected his job.  The examiner stated that there was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  The Veteran's gait was normal.  There were minor callosities under the heads of four of the left metatarsals, but no ulcerations.  No unusual shoe wear was noted.  The examiner indicated that there were no vascular changes, and no 

deformities, including no hallux valgus.  Range of motion of the first metatarsophalangeal joint was active and painless.  

The August 2010 examiner's initial report indicated that the Veteran's claims file was not available for review.  Subsequently, the claims file was forwarded to the examiner for review; the Veteran was not examined again.  In a September 2010 addendum, it was noted that the claims file had been reviewed.  The examiner stated that the current residuals of the fifth left metatarsal fracture were as previously recorded.  The examiner added, however, that the disability was considered a moderate foot injury.  

The findings recorded by the August 2010 VA examiner indicate that Veteran's reported symptoms had worsened.  While the Veteran still used over-the-counter medication with relief, his left foot was more painful than previously noted, and the amount of activity possible had decreased significantly from 2007 due to pain.  In addition, the examiner characterized the functional impairment due to the disability as moderate.  

In this case, the RO assigned a 10 percent rating for the Veteran's left foot disability, effective from the date of the VA examination on August 6, 2010.  However, the Veteran testified at his hearing before the Board on November 4, 2009 that his symptoms had increased in severity since the September 2007 examination; he reported swelling of his feet and increased pain, and, importantly, a significant reduction in the distance he could walk before having to stop because of pain, 50 feet, compared to the quarter of a mile noted by the September 2007 examiner.  The Veteran is competent to report his own symptoms and manifestations of a disorder that are observable.  The August 2010 VA examiner based the assessment that the Veteran's service-connected left foot disorder produced moderate impairment, in part, on the Veteran's reported symptoms and functional limitations.  As these symptoms and resulting impairment are the same as described by the Veteran at his hearing before the Board on November 4, 2009, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's 

service-connected left foot disorder was manifested by moderate overall impairment on November 4, 2009.  

Diagnostic Code 5283 provides similar ratings for malunion or nonunion of tarsal or metatarsal bones.  However, there is no evidence of malunion or nonunion of the Veteran's fifth left metatarsal bone.  Therefore, consideration of that diagnostic code is not appropriate.  

In summary, prior to November 4, 2009, the evidence of record does not show that the criteria for a compensable rating were met.  However, beginning November 4, 2009, the evidence of record shows that the criteria for a 10 percent rating for residuals of a fractured fifth metatarsal were met.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture, throughout all of the time periods on appeal, was not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's left foot disorder is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  Prior to November 4, 2009, his left foot disorder was manifested by daily mild pain and the ability to walk a quarter of a mile without additional pain, while avoiding any activity that involved prolonged standing or walking.  Beginning November 4, 2009, the left foot disability produced constant, moderately severe pain that was worse on walking more than 100 feet or standing more than 15 minutes.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected left foot disorder is more than adequately contemplated by the current disability ratings for his service-connected left foot disorder, including as assigned herein.  Ratings in excess thereof are provided for certain manifestations of the service-connected left foot disorder, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the current disability ratings more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate, and no referral is required.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left foot disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's disabilities varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Accordingly, a compensable evaluation prior to November 4, 2009, and an evaluation greater than 10 percent on and after November 4, 2009, for the Veteran's service-connected residuals of a fractured left fifth metatarsal are not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

Prior to November 4, 2009, a compensable evaluation for residuals of a fractured left fifth metatarsal is denied.

From November 4, 2009 to August 6, 2010, a 10 percent evaluation, but no more, for residuals of a fractured left fifth metatarsal is granted, subject to the law and regulations governing the award of monetary benefits.  

From August 6, 2010, a rating in excess of 10 percent for residuals of a fractured left fifth metatarsal is denied.


REMAND

The Veteran was afforded a VA compensation examination in August 2010 pursuant to the Board's July 2010 remand to determine the etiology of his hearing loss and tinnitus.  The examiner noted that the Veteran participated in a rifle team in conjunction with his service duties from 1963 to 1991.  Although the Veteran reported that he used hearing protection, the audiometric data showed a progressive bilateral hearing loss from 1978 to 1987.  The VA examiner in 2010 stated that, "[i]t appears that the active duty time that involved the rifle team may have contributed to the veteran's hearing loss. . . .  It is my opinion that it is [at] least as likely as not that hearing loss is related to military service."  The examiner also noted that the Veteran complained of tinnitus only once during service, in 1983, when he had a cerumen impaction and that the tinnitus resolved.  Without providing any other rationale, the examiner opined that, "it is LESS likely than not that tinnitus is related to military service."  (Emphasis in original). 

However, the Veteran testified at his hearing before the Board in November 2009, that he participated in competitive rifle team shooting events in the course of active duty for training at least three times every year until he retired from the Reserves in 1991.  Although the August 2010 examiner found that the Veteran's noise exposure during his Reserve service contributed to his hearing loss, that examiner did not explain why that same noise exposure was insufficient to cause or contribute to his tinnitus.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Therefore, the August 2010 medical opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The RO did not seek an addendum to the opinion and, thus, the Board finds that the RO did not substantially comply with the directives of the July 2010 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, the Board finds that the claim must be remanded in order to obtain a supplemental opinion from the October 2010 VA examiner as to whether the Veteran's noise exposure as a member of the rifle team in conjunction with his Reserve duties for approximately 30 years until his retirement in 1991 caused or contributed to his current tinnitus.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must obtain a supplemental VA medical opinion as to the etiology of the Veteran's tinnitus.  The VA examiner must specifically state whether any degree of the Veteran's current tinnitus is related to his military service, in particular to noise exposure incurred in his participation in competitive rifle team shooting events in the course of active duty for training at least three times every year for approximately 30 years until his retirement in 1991.  Information contained in the Veteran's service personnel records, including his military occupational specialty, any objective medical findings in the service medical records, the postservice evidence currently of record, the Veteran's statements as to continuity of symptomatology, his history of inservice and postservice noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Thereafter, the RO must readjudicate the claim on appeal.  If this issue remains denied, a supplemental statement of the case addressing all evidence received since the April 2011 supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


